Title: To Thomas Jefferson from John Joseph de Barth, 3 [March] 1791
From: De Barth, John Joseph
To: Jefferson, Thomas



au Roi Indien market streetce 3 fevr [i.e., Mch.] 1791

Monsieur Jefferson est supplié d’agreer avec Bonté les homages Respectueux de M. de Barth qui a l’honneur de lui envoyer la Dent de l’Elephant Carnivore, ou plustot de l’animal inconnu dont il a été question à l’audience que Monsieur Jefferson a bien voulu accorder à M. De Barth. Il ajoute une peau Chamoisée Par les Sauvages d’un Jeune Buffalöe qui est un des plus petits de cette espece. Il sera aisé de Juger par la Douceur du poil de l’animal, qui est plus long dans ceux qui sont plus agés, combien il sera aisé d’en faire usage, non seulement pour des matelas et des Couvertures de Chevaux, mais encor pour de la filature, ainsi que M. de Barth en a fait faire l’epreuve avec Succès. Celui cy se propose d’envoyer ces Deux pieces en France d’ici une quinzaine de Jours ou trois Semaines. Monsieur Jefferson est bien le Maître de les garder aussi longtems qu’il Jugera à propos pour les faire voir à qui il lui plaira; et M. de Barth les fera retirer au premier ordre qu’il recevra de Monsieur Jefferson.
